     Case: 1:18-cv-03435 Document #: 26 Filed: 06/11/19 Page 1 of 4 PageID #:260



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ROBERT D. LOVENTHAL and DEBORAH )
 L. LOVENTHAL,                    )
                                  ) Case No. 18-cv-3435
                    Plaintiffs,   )
                                  ) Judge Sharon Johnson Coleman
              v.                  )
                                  )
 SELECT PORTFOLIO SERVICING, INC. )
 and U.S. BANK, NA,               )
                                  )
                    Defendants.   )

                          MEMORANDUM OPINION AND ORDER

        The plaintiffs, Robert and Deborah Loventhal, bring this action against Select Portfolio

Servicing, Inc. (SPS) and U.S. Bank, N.A., accusing the defendants of breach of contract, breach of

the covenant of good faith and fair dealings, negligent misrepresentation, intentional

misrepresentation, and violating the Illinois Consumer Fraud Act. The defendants now move to

dismiss the Loventhals’ claims based on res judicata, collateral estoppel, or the Loventhals’ failure to

state a claim on which relief could be granted. For the reasons set forth herein, that motion [16] is

granted in part and denied without prejudice in part.

Background

        The following facts are taken from the complaint, the attached documents, and public

records, and are taken as true for the purpose of the present motion. The plaintiffs own a

townhouse at 2609C North Greenview Avenue in Chicago. The mortgage on that property was

held by U.S. Bank, and the mortgage was serviced by SPS. In 2016, the Loventhals filed a mortgage

modification request based upon hardship. At that time, the Loventhals advised the defendants that

the property was rented to a tenant, and the defendants confirmed that the rental status of the

property would not preclude a modification or prevent access to specific modification programs.


                                                   1
     Case: 1:18-cv-03435 Document #: 26 Filed: 06/11/19 Page 2 of 4 PageID #:261



Despite having received an adequate application, the defendants began a campaign of burdensome

conduct. The defendants repeatedly denied having received documents, requested information

outside the Loventhals’ control, and otherwise delayed the modification of their loan. Due to the

default giving rise to the loan modification request, the defendants rejected the Loventhals’

mortgage payments, compounding the Loventhals’ default and leading to the commencement of a

foreclosure action in early 2017. On June 19, 2017, the Loventhals filed a counterclaim in the

foreclosure action alleging, in pertinent part, the defendants’ bad faith failure to negotiate a loan

modification and the violation of the covenant of good faith and fair dealing. The conduct

complained of continued following that filing, culminating in the denial of the Loventhals’ loan

modification request on December 28, 2017, based on an appraisal that the Loventhals claim was

erroneous and the fact that rental properties are generally not eligible for loan modifications. On

June 15, 2018, Judge Curry dismissed the Loventhals’ foreclosure action counterclaims with

prejudice. The present action was filed on May 16, 2018, a month before the Loventhals’

counterclaims were dismissed.

Legal Standard

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint, not the merits of the allegations. The allegations must contain

sufficient factual material to raise a plausible right to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 569 n.14, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Although Rule 8 does not require a plaintiff

to plead particularized facts, the complaint must assert factual “allegations that raise a right to relief

above the speculative level.” Arnett v. Webster, 658 F.3d 742, 751–52 (7th Cir. 2011). When ruling

on a motion to dismiss, the Court must accept all well-pleaded factual allegations in the complaint as

true and draw all reasonable inferences in the plaintiff’s favor. Boucher v. Fin. Sys. of Green Bay, Inc.,

880 F.3d 362, 365 (7th Cir. 2018).


                                                      2
     Case: 1:18-cv-03435 Document #: 26 Filed: 06/11/19 Page 3 of 4 PageID #:262



Discussion

        The defendants contend that the Loventhals claims are precluded by res judicata. The

principle of res judiciata prohibits a party from relitigating matters that were fully litigated, or that

could have been fully litigated, in a previously adjudicated cause of action. Groesch v. City of Springfield,

635 F.3d 1020, 1029 (7th Cir. 2011). In order for res judicata to apply, the prior decision must (1) be

a final decision on the merits rendered by a court of competent jurisdiction; (2) have constituted the

same cause of action as the current suit; and (3) have involved the same parties or their privities.

Bonnstetter v. City of Chicago, 811 F.3d 969, 975 (7th Cir. 2016).

        The Loventhals assert that the parties to the state court action and this action do not share

the same identities because SPS was not a party to the state court action. SPS and U.S. Bank,

however, have a mutual relationship in the property rights subject to the state court action, and

therefore are in privity. City of Chicago v. St. John’s United Church of Christ, 404 Ill.App.3d 505, 513, 935

N.E.2d 1158 (2010); see also Berry v. Wells Fargo Bank, N.A., 865 F.3d 880, 883 (7th Cir. 2017)

(recognizing that the interests of a mortgage servicer are no different than those of the mortgagee

when successive suits arise out of a single mortgage transaction).

        The Loventhals next argue that the foreclosure action and this proceeding are not the “same

cause of action” for res judicata purposes. Under Illinois law, separate claims constitute the same

cause of action for purposes of res judicata if they arise from a single group of operative facts,

regardless of whether they assert different theories of relief. River Park, Inc. v. City of Highland Park,

184 Ill.2d 290, 311, 703 N.E.2d 883 (1998). The Loventhals’ foreclosure counterclaim, filed on June

19, 2017, generally alleged the defendants’ obstruction of the modification process through

duplicative requests for information and other stall tactics. The current complaint alleges the same

conduct, but also continues on to allege conduct continuing after the counterclaim was filed,

culminating in the December 28, 2017, denial of the Loventhals’ loan modification request. These


                                                      3
     Case: 1:18-cv-03435 Document #: 26 Filed: 06/11/19 Page 4 of 4 PageID #:263



claims all arise from the defendants’ processing of the Loventhals’ loan modification request, and

therefore constitute a singular transaction for res judicata purposes. Tratar v. Bank of America, N.A.,

No. 15 C 5844, 2016 WL 4945059, at *2 (N.D. Ill. Sept. 16, 2016) (Durkin, J.).

        Finally, the Loventhals dispute whether the denial of a counterclaim is a final judgment on

the merits. The Loventhals support their arguments by reference to cases holding that denial of a

counterclaim is not a final judgment for purposes of appealability. See, e.g. Blumenthal v. Brewer, 2016

IL 118781, 23, 69 N.E.3d 834 (2016). In Illinois, the entry of judgment at the circuit court level

does not have preclusive effect if the potential for appellate review has not been exhausted. See

Hearne v. Board of Educ. of City of Chicago, 185 F.3d 770, 778 (7th Cir. 1999); Rogers v. Desiderio, 58 F.3d

299, 302 (7th Cir. 1995); Ballweg v. City of Springfield, 114 Ill.2d 107, 113, 499 N.E.2d 1373 (1986).

Accordingly, the prevailing practice in this district is to stay consideration of federal actions where

appeals are pending in a state action with possible res judica effect. Tratar, 2016 WL 4945059, at *3.

As the state court foreclosure action here remains pending, it would be premature for this Court to

decide the possible res judicata effect of that action.

Conclusion

        In light of the foregoing, the defendants’ motion to dismiss is granted in part and denied

without prejudice in part. The proceedings in this case are stayed pending the final resolution of the

foreclosure action in state court. The parties are to file a status report by 11/1/2019 informing this

Court of the status of the foreclosure action and any resulting appellate proceedings.



Date: 6/11/2019

                                                  Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge




                                                      4
